George K. Cracraft, Judge, dissenting. I am in complete agreement that the law applicable to this case is as stated by the majority and I agree that the so-called “St. Agnes rule” of cemetery appraisal is a sound one when applied in the proper case. If the land condemned is an integral, though unused, portion of a well established cemetery the property should be appraised on the basis of its value for cemetery purposes, but there are several limitations to this rule. St. Agnes and Mt. Hope Cemetery Association point out some of them. It is not enough that the condemned area lie within the confines of a well established cemetery. It must be further shown that the area condemned was “available” and “suitable” for that use before it should be valued the same as areas presently being utilized. Another limitation imposed on this rule, as stated by the majority, is that the condemned area’s value as burial property must be capable of reasonable ascertainment without resorting to speculation. A third limitation on this rule is set forth in Laureldale Cemetery Co. v. Reading Company and Diocese of Buffalo v. State of New York, also cited by the majority. The time at which the tract will be utilized for burial purposes must not be so indefinite as to render the area incapable of present evaluation for the intended purpose. While the majority appear to have recognized that these three limitations are valid, in my view they have chosen to ignore two of them in this case. The record shows that .43 acres of the condemned land lay in an area that was presently “available and suitable” for burial purposes. It was perfectly proper for the trial court to value that area as burial lots. On the other hand, 1.27 acres lay in varying depths beneath the elevation at which they could be utilized for burials under existing regulation. In my view this tract was not shown to be presently either “available” or “suitable” for burial. Its value, therefore, was not the same as the other area and I depart from the majority’s conclusion that it was. As stated by the majority some of the 1.27 acres in issue was required to be raised by 4 feet. Some of it was only a few inches below the required level. There was evidence that it would take a total of some 8,382 cubic yards of dirt to raise the entire area to the required level..The majority calculate that at the current rate of 1,800 yards displacement per year the result could be accomplished in four years and eight months. There is, however, nothing in the record on which the cost of removal of the displaced dirt could be calculated. Based on practical considerations, I also question the accuracy of their rather speculative conclusion on de novo review that the area would be suitable for burial immediately upon completion of the loose earth fill. I recall no evidence tending to prove that it would. The majority passed by the cost problem by simply stating that the testimony indicates that it would be cheaper for appellee to use the displaced dirt for this purpose than to haul it to another location. It is obvious to me — and must have been to the chancellor — that even in hallowed ground displaced dirt will not move, pack, slope or sod itself. There will be labor and other cost incurred by appellee in moving it. It is noted that the dirt was to be moved to the fill area on a grave by grave basis. The expense and man hours required to move it would be greater, therefore, than if all the dirt were moved at one time or in larger truckloads. It is a matter of common knowledge that a wheelbarrow full of loose dirt will not permanently fill a hole the size of the container. After each heavy rain additional dirt would have to be moved to that site unless the packing process has been accomplished. The difficulties are compounded when as here the dirt-fill is on a slope where erosion must be considered. In my view the burden was upon the appellee to show to the satisfaction of the court the cost of placing this land in condition for its highest and best use in order that the court might make the proper mathematical deduction for the cost from the established market value of other burial lands. It is my further view that as appellee failed to meet the burden or even introduce evidence bearing on the point, the chancellor’s unwillingness to speculate on those costs ought to be sustained by this court. There was no evidence before the chancellor at the trial nor for us on de novo review from which the cost of accomplishing this result can be ascertained. The cost factor might have been minimal. On the other hand it might have been very substantial. The task might have been accomplished in a short period of time or it might not have been accomplished for years. I can’t tell from the record what the answers are and I do not understand how the majority has been able to do so. I would conclude that appellee has failed to sustain its burden of proving the fair market value of its property for burial purposes in its present condition and left that determination to sheer speculation. Absent that proof I agree with the Chancellor that the 1.27 acres could not be valued as burial lots. I am authorized to state that Chief Judge Mayfield joins in this dissenting opinion.